IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                           No. 00-40062

                          Summary Calendar
                       _____________________


     JOHN DOE I; JOHN DOE II; JOHN DOE III


                                    Plaintiffs - Appellants,

          v.

     HENDERSON INDEPENDENT SCHOOL DISTRICT, ET AL


                                    Defendants

     HENDERSON INDEPENDENT SCHOOL DISTRICT; RAY DEASON; EASTSIDE
     BAPTIST CHURCH


                                    Defendants - Appellees


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (6:98-CV-698)
_________________________________________________________________
                          October 31, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants John Doe I, John Doe II, and John Doe

III appeal from the district court’s grant of summary judgment in


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
favor of Defendants-Appellees Henderson Independent School

District, Ray Deason, and the Eastside Baptist Church.   For the

following reasons, we AFFIRM.



                 I. FACTUAL AND PROCEDURAL HISTORY

     John Doe I, John Doe II, and John Doe III brought the

instant suit against the Henderson Independent School District

(HISD), Ray Deason, the Eastside Baptist Church (the “Church”),

and Kenneth Ward for injuries sustained from the sexual abuse

perpetrated by Ward from 1978 to 1981, when the plaintiffs were

minors.1   The complaint against HISD, Deason, and the Church was

brought under 42 U.S.C. § 1983, alleging various violations of

the plaintiffs’ civil and constitutional rights.2

     Doe I and Doe II filed suit on November 20, 1998,

approximately nine years after their eighteenth birthdays.   Doe

III joined the suit in February of 1999, almost fifteen years

after his eighteenth birthday.   All the defendants, except Ward,3

     1
       During the time of the abuse, Ward was the plaintiffs’
teacher at Northside Elementary School, where Deason was the
principal. In that capacity, Ward was employed by HISD. He was
also the plaintiffs’ pastor at the Church.
     2
       The allegations against HISD, Deason, and the Church
include negligent hiring and supervision, failure to warn about
Ward's dangerous sexual propensities, intentional infliction of
emotional distress, failure to offer counseling and assistance,
negligent assumption of risk of intentional or criminal conduct,
negligent misrepresentation involving risk of physical harm,
deliberate indifference in ensuring the protection of the
plaintiffs’ constitutional rights of bodily integrity and
personal security, fraudulent concealment, and conspiracy.
     3
       Ward was served with the plaintiffs’ original complaint,
and although he never made a formal appearance, he was deposed by

                                 2
moved for summary judgment on the ground that the plaintiffs’

claims were barred by the statute of limitations.

     The plaintiffs countered that the limitations period was

either tolled or the defendants were estopped by their actions

from asserting a statute of limitations defense.    To support

these claims, the plaintiffs asserted several tolling and

estoppel doctrines, including unsound mind, fraudulent

concealment, the discovery rule, and equitable estoppel.

     The district court granted summary judgment to the

defendants and issued a show cause order directing the plaintiffs

to demonstrate why the case against Ward should not also be

dismissed.   The plaintiffs filed a timely notice of appeal of the

court’s judgment and requested the district court to hold in

abeyance the case against Ward pending resolution of this appeal.

The district court entered an order administratively closing the

case until the appeal is resolved by this court.    On August 11,

2000, pursuant to a request for clarification from this court,

the district court entered a final judgment pursuant to Rule

54(b) for the defendants’ summary judgment claims.4


the parties. The record does not indicate that Ward was served
with the plaintiffs’ First Amended Complaint. Apparently, Ward
pleaded guilty in an unrelated criminal matter to molesting a
young boy who is not a plaintiff in this case. Therefore, for
purposes of this opinion, the “defendants” are HISD, Deason, and
the Church.
     4
       Any concerns about jurisdiction were resolved by the
issuance of this final judgment. Although this action involves
multiple parties, the district court found, despite Ward’s
failure to join in the motion for summary judgment, that the
question at issue is equally applicable to his claims and that
all parties would suffer economic hardship from further delay.

                                 3
                        II. STANDARD OF REVIEW

     This court reviews a district court’s grant of summary

judgment de novo, applying the same criteria used by the district

court in the first instance.     See Bussian v. RJR Nabisco, 223
F.3d 286, 293 (5th Cir. 2000).    Summary judgment is appropriate

when the record shows “that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment

as a matter of law.”    Allen v. Rapides Parish Sch. Bd., 204 F.3d
619, 621 (5th Cir. 2000) (citation omitted).     “[W]e must view all

facts in the light most favorable to the nonmovant.”       Cardinal

Towing & Auto Repair, Inc. v. City of Bedford, 180 F.3d 686, 690

(5th Cir. 1999).

     This court also reviews a district court’s decision

concerning the tolling of limitations de novo.       See Rashidi v.

Am. President Lines, 96 F.3d 124, 126 (5th Cir. 1996).



                           III. DISCUSSION

     On appeal, the plaintiffs argue that the district court

erred in granting summary judgment to the defendants on the

issues of unsound mind, fraudulent concealment and fraud, the

discovery rule, equitable estoppel, and conspiracy.

                   A.   Accrual of Cause of Action

     Before addressing the merits of the plaintiffs’ claims, we

must first determine when the cause of action accrued, as it is

from that point that the limitations period is measured.      There


Rule 54(b) is therefore satisfied.

                                  4
is no federal statute of limitations for § 1983 actions, and the

federal courts borrow the forum state’s general personal injury

limitations period.    See Owens v. Okure, 488 U.S. 235, 249-50

(1989); Rotella v. Pederson, 144 F.3d 892, 897 (5th Cir. 1998).

Texas has a limitations period of two years for personal injury

actions.    See TEX. CIV. PRAC. & REM. CODE ANN. § 16.003 (Vernon Supp.

2000); Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir. 1992).        In

1995, the Texas legislature adopted a special limitations statute

providing that personal injury actions arising as a result of

conduct that violates sexual assault provisions of the Texas

Penal Code may be brought within five years from the date that

the cause of action accrues.     See TEX. CIV. PRAC. & REM. CODE ANN. §

16.0045.5

     Although the federal courts look to state law to determine

the applicable statute of limitations, they look to federal law

to determine when the cause of action accrued.       See Pete v.

Metcalfe, 8 F.3d 214, 217 (5th Cir. 1993).      Under federal law, a

cause of action accrues at the time the plaintiff “knows or has

reason to know of the injury which is the basis of the action.”

Id. (internal quotations and citation omitted);       see also

Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th Cir. 1995).

     We agree with the district court that the causes of action

accrued prior to the plaintiffs’ eighteenth birthdays.        In their

     5
       We agree with the district court that we need not
determine whether the two-year or five-year limit applies to the
instant action. If the statute of limitations is not tolled, the
causes of action are time-barred even under the longer five-year
limit.

                                   5
depositions, all three plaintiffs testified that, although they

did not speak of the abuse or “learned not to think about it,”

they knew the conduct was wrong.6    The plaintiffs’ causes of

action accrued when they realized the conduct was wrong because

it was at that time that the plaintiffs “kn[ew] or ha[d] reason

to know of the injury which is the basis of the[ir claims].”7

See, e.g., Chapman v. Homco, Inc., 886 F.2d 756, 758 (5th Cir.

1989) (holding that limitations period began on date of discharge

from employment, not on date of discovery of discriminatory

intent); Longoria v. City of Bay City, 779 F.2d 1136, 1138-39

(5th Cir. 1986) (finding limitations period began to run when the

flooding occurred, not when plaintiffs learned the city had been

on notice of flooding potential and had fraudulent motive).

     The cause of action accrued when the “wrongful act cause[d]

some legal injury, even if the fact of injury is not discovered

until later, and even if all resulting damages have not yet

occurred.”   S.V. v. R.V., 933 S.W.2d 1, 4 (Tex. 1996).

Therefore, whether or not the plaintiffs were aware of the extent

of the damage caused by Ward’s actions, their causes of actions


     6
       Doe I testified that he kept the abuse by Ward a secret
from 1981 to 1995, although it was always in his mind tormenting
him. Doe II testified that he blocked out many of the memories
of abuse and learned not to think about it, but he never forgot
what Ward had done to him. Doe III testified that by the time he
was eleven or twelve years old he knew what Ward was doing to him
was wrong, and he thought about telling his parents.
     7
       We also note what is not an issue. This is not a
situation in which the plaintiffs assert they have repressed the
memories of the abuse and, therefore, did not “know” of the
injury.

                                 6
accrued prior to their eighteenth birthdays.8        As such, unless

the statute of limitations is tolled or the defendants are

estopped from asserting limitations as a defense, the plaintiffs’

causes of action are time barred.

                           B.   Unsound Mind

     The plaintiffs assert that they suffered from the disability

of unsound mind and that, therefore, the limitations period

should be tolled.   Specifically, they argue that they suffer from

“Traumatic Bonding,” “Learned Helplessness,” and Post-Traumatic

Stress Disorder, as well as “denial, impaired cognitive

appraisals, guilt, shame, self-blame, etc.,” and therefore

“failed to appreciate the life-long injury that had been

inflicted upon them.”

     A federal court applying a state statute of limitations

should give effect to the state's tolling provisions as well.

See Pete, 8 F.3d at 217.    The Texas tolling provisions provide

that when a person is of unsound mind at the time his cause of

action accrues, the applicable statute of limitations will be

tolled until the disability is removed.        See TEX. CIV. PRAC. & REM.

CODE ANN. § 16.001; Helton v. Clements, 832 F.2d 332, 336 (5th

Cir. 1987).   The purpose of the statute is “to suspend limitation

with respect to persons who have no access to the courts.”

Helton, 832 F.2d at 336 (internal quotations and footnote


     8
       We need not decide the exact moment the causes of action
accrued because there is no dispute that the causes of action
were tolled until the end of the plaintiffs’ minority at age
eighteen.

                                   7
omitted).    It is also designed to protect persons who are unable

“to participate in, control, or even understand the progression

and disposition of their lawsuit.”    Ruiz v. Conoco, 868 S.W.2d
752, 755 (Tex. 1993).

     The term “unsound mind” generally “has been interpreted to

mean that such a person is unable to manage his affairs or to

understand his legal rights or liabilities.”    Helton, 832 F.2d at

336 (internal quotations and footnote omitted).   However, under

Texas law, a person of “unsound mind” need not be adjudicated

incompetent to prevent summary judgment.    See Casu v. CBI Na-Con,

Inc., 881 S.W.2d 32, 34 (Tex. App. – Houston [14th Dist.] 1994,

no writ).9   “To prevent summary judgment, it is only required

that the plaintiff raise the issue of mental incompetency.”      Id.

     The plaintiffs argue that their “Traumatic Bonding” with

Ward and “Learned Helplessness” made them unable to assert their

rights “with respect to the wrong committed by Ward and the

institutional defendants.”    They argue that traumatic bonding is

a “defensive attempt” to insulate against fear and helplessness.

     9
       Although the courts do not require that the plaintiff be
adjudicated incompetent, they require a showing of serious mental
injuries. In Casu v. CBI NA-CON, Inc., no writ), cited by the
plaintiffs, the plaintiff had not been adjudicated incompetent,
but he had been diagnosed as incompetent by his doctor. In that
case, the plaintiff suffered from acute psychosis with
significant paranoid features caused by exposure to a chemical
explosion. See 881 S.W.2d at 34. The doctor's affidavits in
Casu noted that plaintiff’s cognitive functioning was defective
and he suffered from confused thinking, problems with sustained
attention, concentration, and judgment, and impaired memory. See
id. Notably, one year after Casu, a Texas court of appeals
stated in Hargraves v. Armco Foods, Inc., 894 S.W.2d 546, 547
(Tex. App. 1995), that “in general, ‘persons of unsound mind’ and
‘insane persons’ are synonymous.”

                                  8
The plaintiffs assert further that they were also disabled by

their mental condition of “denial.”   We agree with the district

court that even taking the assertions of the plaintiffs as true,

due to the above interpretation of “unsound mind” under Texas

law, the plaintiffs’ conditions simply do not reach the level of

incapacity required to toll the statute of limitations.10

     The Texas courts have generally applied “unsound mind” to

toll the limitations period in cases in which the plaintiffs’

injuries were substantial and prolonged, preventing them from

being cognitively aware of, and lending assistance to, their

lawsuit.   See, e.g., Palla v. McDonald, 877 S.W.2d 472, 473-77

(Tex. App. - Houston [1st Dist.] 1994, no writ) (finding summary

judgment on limitations bar improper where plaintiff suffered

permanent brain damage and blindness); Felan v. Ramos, 857 S.W.2d
113, 116-17 (Tex. App. - Corpus Christi 1993, writ denied)

(finding summary judgment on limitations bar in error when

plaintiff was unconscious from date of surgery until death two

years later); Tinkle v. Henderson, 730 S.W.2d 163, 165 (Tex. App.

- Tyler 1987, writ ref'd n.r.e.) (finding material fact issue as




     10
       The plaintiffs contend that the district court “treated
the Defendants’ expert opinions as effectively undisputed.” From
our review of the record, the district court thoroughly examined
the evidence presented by both sides and found that “the very
real psychological and emotional damages suffered by Plaintiffs”
did not establish a genuine material issue of fact regarding
unsoundness of mind as defined in Texas case law.

                                 9
to mental competency when plaintiff suffered brain damage caused

by oxygen deprivation).11

     In the present case, all three plaintiffs have participated

in life activities that belie a claim of their inability to

manage their own affairs, appreciate their legal rights, or

participate in their lawsuit.12   They have held down jobs, been

married, participated in legal proceedings, and in some cases,

joined the military.   This evidence shows that the plaintiffs

are, and have been capable of, managing their own affairs and

     11
       By contrast, Texas courts deny tolling based on the
unsound mind disability when the facts show the plaintiff is able
to assert his legal rights. In Helton, this court refused to
toll the limitations period when the facts alleged by the
plaintiff did not show that his psychological depression rendered
him unable to manage his affairs or comprehend his legal rights,
but demonstrated only that it distracted him from pursuing his
cause of action. Helton v. Clements, 832 F.2d 332, 336 (5th Cir.
1987).   This court stated that the plaintiff's psychological
condition was insufficient to establish unsoundness of mind where
the evidence showed that “he undertook other activities such as
going back to graduate school during this period.” Id.
     12
       Doe I attended Oklahoma Baptist University from 1990 to
1991, and East Texas Baptist University from 1991 to 1994, during
which time he applied for financial aid and received both loans
and scholarships. He was married in 1997 and divorced in 1998.
For the divorce proceeding, he hired an attorney, went to court,
and signed the relevant legal paperwork. In 1999, he joined the
navy, passing all the required mental and physical tests, and
began training to become a ship’s navigator.
     Doe II served in the Marine Corps for two years. He has
been married for five years and has two children. He and his
wife separated at one point during their marriage, at which time
he hired an attorney to represent him in his divorce. He opened
up a rodeo arena, but was ultimately forced into bankruptcy
proceedings for which he hired an attorney and in which he
participated.
     Doe III is divorced with two children. He represented
himself in the divorce. He maintains regular visits with his
children and understands his support obligations. He attended
Kilgore College for two or three years and has worked in sales at
Texas Kilgore Tire Center for almost ten years.

                                  10
participating in a lawsuit since their eighteenth birthdays.

Although the plaintiffs suffered very real harm at the hands of

Ward, they are not of unsound mind as contemplated by the Texas

statute of limitations, despite the diagnoses by their experts.

Therefore, the district court did not err in refusing to toll the

limitations period based on unsound mind.

    C.    Fraudulent Concealment, Fraud, and the Discovery Rule

     The plaintiffs also assert that the district court erred in

granting summary judgment to the defendants on three other claims

that would have tolled their causes of action: fraudulent

concealment, fraud,13 and the discovery rule.    The Texas Supreme

Court has stated that there are essentially two classes of cases

in which the limitations period is tolled due to deferred accrual

of a cause of action:    “those involving fraud and fraudulent

concealment, and all others.    The deferral of accrual in the

latter cases is properly referred to as the discovery rule.”

S.V. v. R.V., 933 S.W.2d 1, 4 (Tex. 1996).    Fraudulent

concealment is based on an equitable estoppel theory to prevent a

defendant from invoking a limitations defense.    See Borderlon v.

Peck, 661 S.W.2d 907, 908 (Tex. 1983).    The discovery rule, on

     13
       The plaintiffs assert that fraud is a separate theory
that will toll the statute of limitations. However, although
they are two different theories, the tolling analysis is the same
for both. “[T]he cases in which we have deferred accrual of
causes of action for limitations purposes fall into two
categories: those involving fraud and fraudulent concealment, and
all others . . . . We observe the distinction between the two
categories because each is characterized by different substantive
and procedural rules.” S.V. v. R.V., 933 S.W.2d 1, 4 (Tex.
1996). Therefore, we refrain from analyzing fraud as a separate
claim.

                                 11
the other hand, may toll the limitations period when “the nature

of the injury incurred is inherently undiscoverable and the

evidence of injury is objectively verifiable.”     Computer Assocs.

Int'l, Inc. v. Altai, Inc., 918 S.W.2d 453, 456 (Tex. 1994).

     1.   Fraudulent Concealment

     “Where a defendant is under a duty to make disclosure but

fraudulently conceals the existence of a cause of action from the

party to whom it belongs, the defendant is estopped from relying

on the defense of limitations until the party learns of the right

of action or should have learned thereof through the exercise of

reasonable diligence.”   Borderlon, 661 S.W.2d at 908.    The

estoppel effect lasts only until “a party learns of facts,

conditions, or circumstances which would cause a reasonably

prudent person to make inquiry, which, if pursued, would lead to

discovery of the concealed cause of action.”     Id. at 909.

     We agree with the district court that, even assuming a

continuing duty to disclose existed, the plaintiffs possessed

sufficient knowledge by age eighteen of facts or circumstances

that would cause a reasonable person to inquire further and lead

to the discovery of the concealed cause of action.    Although a

person may be relieved of diligence in discovering an injury when

owed a fiduciary duty, “when the fact of misconduct becomes

apparent it can no longer be ignored, regardless of the nature of

the relationship.”   S.V., 933 S.W.2d at 8.14

     14
       “[T]he fiduciary rationale is, in reality, a variation on
the inherently undiscoverable element.” Computer Assocs., 918
S.W.2d at 456. Thus, the fiduciary relationship is properly

                                   12
     Although the plaintiffs argue that they were ignorant of the

defendants’ concealment, they were painfully aware of the abuse

by Ward.   The plaintiffs do not allege that they were deceived

into thinking that they were not being abused when they were.

See S.V., 933 S.W.2d at 8 (stating that plaintiff did not, and

could not, allege fraudulent concealment when she was fully aware

of the episodes of abuse).

     The district court was correct in finding that the

plaintiffs had sufficient knowledge to put them on notice of

their claims.   As discussed in the previous section, although

each of the plaintiffs attempted to block out memories of the

abuse, none of them forgot what had happened, and each knew that

Ward’s conduct was wrongful.   The plaintiffs also knew that Ward

was employed by HISD and the Church.   Under federal law, a cause

of action accrues, and the limitations period begins to run, when

the plaintiff knows of his injury or has sufficient information

to know that he has been injured.    See Piotrowski v. City of

Houston, 51 F.3d 512, 516 (5th Cir. 1995).   The plaintiff need

not know that a legal cause of action exists; he need only know

facts that would support a claim.    See id.; see also Longoria v.

City of Bay City, 779 F.2d 1136, 1138-39 (5th Cir. 1986) (holding

that the limitations period began to run when the flooding

occurred, not when the plaintiffs learned the city had been on

notice of the flooding potential and had a fraudulent motive).



analyzed in relation to the plaintiffs tolling theories and not
as a separate tolling theory of its own.

                                13
Here, the plaintiffs had sufficient facts to know they had been

injured and had sufficient information that would lead a

reasonable person to inquire further.    The district court did not

err in finding that fraudulent concealment did not toll the

limitations period.

     2. The Discovery Rule

     The plaintiffs argue further that the limitations period was

tolled by the discovery rule.    The “discovery rule applies in

cases where the injured party did not and could not know of its

injury at the time it occurred, that is, when the injury is

inherently undiscoverable.”     Bayou Bend Towers Council of Co-

Owners v. Manhattan Constr. Co., 866 S.W.2d 740, 743 (Tex. App. -

Houston [14th Dist.] 1993, writ denied).

     The plaintiffs argue that there is a fiduciary relationship

between the defendants and the plaintiffs.     Under Texas law, a

fiduciary’s misconduct is presumed to be inherently

undiscoverable.   See S.V., 933 S.W.2d at 8.    However, even

assuming arguendo that a fiduciary relationship exists between

the parties, not all injuries caused by fiduciaries are

undiscoverable.   In Computer Associates, the Texas Supreme Court

said that “in the fiduciary context, it may be said that the

nature of the injury is presumed to be inherently undiscoverable,

although a person owed a fiduciary duty has some responsibility

to ascertain when an injury occurs.” 918 S.W.2d at 456.     Thus,

the presumption of undiscoverability can be overcome with a

showing that the plaintiffs actually had knowledge of the injury.


                                  14
This is consistent with the Texas Supreme Court’s statement in

S.V. that apparent misconduct cannot be ignored, regardless of

the fiduciary nature of the relationship.     See S.V., 933 S.W.2d

at 8.

     A Texas court of appeals stated in Bayou Bend that a

plaintiff need not know the full extent of his injury because it

is the discovery of the injury, not all of the elements of the

cause of action, that starts the limitations clock.     See Bayou

Bend, 866 S.W.2d at 743 (“[A]ll that is required to commence the

running of the limitations period is the discovery of an injury

and its general cause, not the exact cause in fact and the

specific parties responsible.” (emphasis added)).

     As discussed above, the plaintiffs knew they had been

injured by Ward by the time of their eighteenth birthdays.    They

also knew that Ward was employed by HISD and the Church as that

was the context in which they came in contact with Ward.    This

should have been sufficient knowledge by the plaintiffs that

there was nothing left for them to “discover” for tolling

purposes.15   That the plaintiffs may not have fully appreciated

the extent of their injuries due to the abuse by Ward, as put

forth by their experts, is not controlling.    “The fact that a

party may not immediately be able to determine the total amount

of damages it may suffer does not toll the statute of

limitations.”   Bayou Bend, 866 S.W.2d at 744.   There is no error

     15
       See Bayou Bend, 866 S.W.2d at 742 (“The discovery rule
imposes a duty on the plaintiff to exercise reasonable diligence
to discover facts of negligence or omission.”).

                                 15
in holding that the limitations period was not tolled by the

discovery rule.

                          D.   Other Claims

     1. Equitable Estoppel

     The plaintiffs argue further that the doctrine of equitable

estoppel prevents the defendants from claiming the benefits of

the limitations period.   To invoke equitable estoppel, a party

must prove: “(1) a false representation or concealment of

material facts; (2) made with knowledge, actual or constructive,

of those facts; (3) with the intention that it should be acted

on; (4) to a party without knowledge or means of obtaining

knowledge of the facts; (5) who detrimentally relies on the

representations [or concealments].”    Johnson & Higgins, Inc. v.

Kenneco Energy, Inc., 962 S.W.2d 507, 515-16 (Tex. 1998).     The

effect of such estoppel is not to suspend the running of the

statute of limitations; “rather, the effect is simply to preclude

the defendant from interposing limitations when it has induced

the plaintiffs not to file suit, within the limitations period,

on a cause of action the plaintiffs know they have.”    Palais

Royal, Inc. v. Gunnels, 976 S.W.2d 837, 849 (Tex. App. - Houston

[1st Dist.] 1998, writ dism’d by agr.).

     The plaintiffs assert that the defendants remained silent

when they knew that Ward had abused young boys, thereby

effectively assuring the plaintiffs of Ward’s trustworthiness.

The defendants argue that equitable estoppel is inapplicable

because one of the elements of estoppel is that the plaintiff


                                  16
lack knowledge of a material fact.      Because the plaintiffs knew

they had been abused by Ward, where Ward worked, and who

supervised him, the defendants argue that they could not have

prevented the plaintiffs from knowing a material fact.

     In Leonard, a Texas court of appeals stated that the

doctrine “presupposes that the plaintiff knows those facts

[necessary to constitute accrual of a cause of action] but does

not sue on the cause of action because the defendant has induced

him not to sue.”      Leonard v. Eskew, 731 S.W.2d 124, 129 (Tex.

App. - Austin 1987, writ ref'd n.r.e.).       The plaintiffs knew

about the abuse by Ward and certainly knew the abuse was wrong by

the time they were eighteen.      The plaintiffs fail to identify any

representations by the defendants to the plaintiffs after their

eighteenth birthdays that induced them not to file their lawsuit.

A plaintiff “may not continue to rely upon the defendant's

original inducement beyond a point when it becomes unreasonable

to do so.”     Id.   Here, the plaintiffs cannot rely on alleged

misrepresentations made to them as minors when they knew about

the abuse upon reaching majority.       The district court did not err

by refusing to apply equitable estoppel.

     2.   Statutory Duty to Report

     The plaintiffs argue next that the defendants had a

statutory duty to report suspicions of child abuse pursuant to

the Texas Family Code.      See TEX. FAM. CODE ANN. § 261.101 (Vernon

Supp. 2000).    Further, the plaintiffs note that a failure to

report suspected child abuse is a criminal offense.       See id.


                                   17
§ 261.109 (Vernon 1996).    The plaintiffs thus claim that because

the defendants violated their statutory duty to report Ward, they

are estopped from asserting a limitations defense.

     The Texas Supreme Court has stated that the mere fact that

the legislature has adopted a criminal statute does not

necessarily mean the statute is a standard for civil liability.

See Perry v. S.N., 973 S.W.2d 301, 304 (Tex. 1998).     In Perry,

the Texas Supreme Court held that “it is not appropriate to adopt

Family Code section 261.109(a) as establishing a duty and

standard of conduct in tort.”     Id. at 309.   Therefore, the Perry

plaintiffs could not maintain an action for negligence per se

against the defendants for failing to report incidents of child

molestation.

     Because the child abuse reporting statute does not provide a

standard of civil liability for negligence per se, it does not

provide a standard for fraud.    If the reporting statute fails to

support a fraud claim, it cannot support a claim to toll the

limitations period based on fraud.

     3.   Conspiracy

     Finally, the plaintiffs argue that “Texas law clearly

recognizes a cause of action for civil conspiracy” and that the

district court should have found “that fact issues regarding the

defendants’ conspiracy preclud[ed] the granting of summary

judgment.”     Civil conspiracy is a claim on the merits, which

itself is subject to a two-year statute of limitations.     See

Redman Indus., Inc. v. Couch, 613 S.W.2d 787, 789 (Tex. App. -


                                  18
Houston [14th Dist.] 1981, writ ref'd n.r.e.); see also TEX. CIV.

PRAC. & REM. CODE § 16.003(a) (Vernon Supp. 2000).   Therefore, the

plaintiffs’ argument fails to support a tolling of the

limitations period.



                          III. CONCLUSION

     For the above-stated reasons, we AFFIRM the ruling of the

district court.




                                19